Name: Commission Regulation (EC) No 811/94 of 12 April 1994 establishing a provisional quantitative limit on imports into the Community of certain textile products (category 33) originating in the Republic of Indonesia
 Type: Regulation
 Subject Matter: trade;  international trade;  Asia and Oceania;  tariff policy;  marketing;  leather and textile industries
 Date Published: nan

 No L 94/2 Official Journal of the European Communities 13 . 4. 94 COMMISSION REGULATION (EC) No 811/94 of 12 April 1994 establishing a provisional quantitative limit on imports into the Community of certain textile products (category 33) originating in the Republic of Indonesia nesia before the date of entry into force of this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origina ­ ting in Indonesia and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 195/94 (2), and in particular Article 10 thereof, Whereas Article 10 of Regulation (EEC) No 3030/93 lays down the conditions under which quantitative limits may be established ; Whereas imports into the Community of certain textile products (category 33) specified in the Annex hereto and originating in the Republic of Indonesia (herein aftger referred to as 'Indonesia') have exceeded the level referred to in Article 10 ( 1 ) in conjunction with Annex IX of Regulation (EEC) No 3030/93 ; Whereas, in accordance with Article 10 (3) of Regulation (EEC) No 3030/93, on 24 February 1994 Indonesia was notified of a request for consultations ; Whereas, pending a mutually satisfactory solution, the Commission has requested Indonesia for a provisional period of three months to limit its exports to the Community of products falling within category 33 to the provisional quantitative limit set out in the Annex with effect from the date of the request for consultations ; Whereas pending the outcome of the requested consulta ­ tions a quantitative limit identical to the one requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas it is appropriate to apply to imports into Community of products for which the quantitative limit is introduced the provisions of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to the quantitative limits set out in Annex V of the said Regulation ; Whereas the products in question exported from Indo ­ nesia between 24 February 1994 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Indo ­ Article 2 1 . Products referred to in Article 1 shipped from Indo ­ nesia to the Community before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to the Community after the entry into force of this Regulation shall be subject to the provisions of Regulation (EEC) No 3030/93 which apply to imports into the Community of products subject to the quantitative limits set out in Annex V of the said Regulation . 3 . All quantities of products shipped from Indonesia to the Community on or after 24 February 1994 and released for free circulation shall be deducted from the quantitative limit laid down. This provisional limit shall not, however, prevent the importation of products covered by them but shipped from Indonesia before the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') OJ No L 275, 8 . 11 . 1993, p. 1 . f) OJ No L 29, 2. 2. 1994, p . 1 . It shall apply until 23 May 1994. 13 . 4. 94 Official Journal of the European Communities No L 94/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1994. For the Commission Leon BRITTAN Member of the Commission ANNEX Third country UnitCategory CN code Description Quantitative limits from 24. 2. to 23. 5. 1994 33 5407 20 1 1 Woven fabrics of synthetic filament yarn obtained Indonesia tonnes 2 296 6305 31 91 from strip or the like of polyethylene or polypro ­ 6305 31 99 pylene, less than 3 m wide: Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like.